 1

 2                                 UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON
 3

 4                                                           )   Case No.     19-42441 MJH Ch.13
     In re:                                                  )
 5      Raymond P Lemay, JR and Julie Denise                 )   DECLARATION OF COUNSEL
     Lemay                                                   )
 6                                                           )
                                                             )
 7                                                           )
     Debtor(s)
                                                             )
 8
                I, Mark Ditton, counsel for the Debtors in the above entitled case, hereby declare under penalty of
 9
     perjury:
10

11              1. I make this declaration in support of the Motion to Amend Chapter 13 plan filed

12                  October 16, 2019 (ECF #29) along with Amended Chapter 13 plan (ECF #30);

13              2. Debtors filed a subsequent Chapter 13 plan on November 4, 2019 (ECF #35)

14                  increasing the plan payment by $97 for feasibility concerns. That was the only

15                  change and there was no negative treatment to creditors, therefore Debtor believes it

16                  does not need to be served and requests it be confirmed by the Court.

17              .
     DATE: November 5, 2019
18
                                                                  Respectfully submitted:
19
                                                                  /s/Mark Ditton______________
20                                                                Mark Ditton WSBA #45432
21

22

23

24

25




     DECLARATION
